Citation Nr: 9922403	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  93-04 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for gastritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, and wife


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from July 1978 to July 1982.  
This case was originally before the Board of Veterans' 
Appeals (the Board) on appeal from January and May 1992 
rating decisions that denied service connection for bilateral 
hearing loss, tinnitus and gastritis.  The case was remanded 
to the Regional Office (RO) for further development by the 
Board in December 1994.  The requested development was 
accomplished and in subsequent rating decisions, the RO 
awarded service connection for bilateral hearing loss and 
tinnitus, but continued the denial of the veteran's claim of 
entitlement to service connection for gastritis.


FINDINGS OF FACT

1.  The veteran was diagnosed and treated for an acute 
episode of alcoholic gastritis in March 1981 while in 
service; at discharge examination in June 1982, it was noted 
that he had no sequelae.  

2.  The veteran has current diagnoses of internal hemorrhoids 
and small hiatal hernia.

3.  There is no competent medical evidence of current 
diagnosis of gastritis or other gastrointestinal disorder 
that is medically linked to the veteran's prior service, 
including the episode of acute gastritis in service.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for gastritis.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).

The threshold question to be answered concerning these issues 
is whether or not the veteran has presented evidence of well- 
grounded claims; that is, ones that are plausible, 
meritorious on their own, or capable of substantiation.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If not presented, his appeal must fail and there is 
no duty on the VA to assist him in the development of his 
claims because such additional development would be futile.  
Id.

To be well grounded, there must be competent evidence of 
current disability, evidence of the incurrence or aggravation 
of a disease or injury during service, and a nexus between 
the in-service injury or disease and the current disability.  
Furthermore, the evidence needed to establish service 
connection for any particular disability, must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).

Review of the veteran's service medical records revealed that 
he was treated for complaint of three episodes of vomiting in 
June 1980; the assessment was gastroenteritis.  In March 
1981, he was seen in the emergency room for complaints of 
nausea and bloody vomitus.  He gave a history of consuming 
approximately 8 to 10 beers earlier.  He was admitted for 24 
hours for treatment; the final diagnosis was alcoholic 
gastritis with upper gastrointestinal (UGI) bleed.  At 
discharge medical examination in June 1982, the examiner 
noted the prior treatment for gastritis in March 1981 but 
found no current sequelae.  

Following his discharge from service in July 1982, the 
veteran filed a claim for VA disability benefits for hearing 
loss and residuals of a foot injury; however, he made no 
reference to any gastrointestinal disorder or disability.  

In December 1991, the veteran submitted a written statement 
requesting service connection for a "stomach problem which 
occurred  [in] 1981".  

VA outpatient treatment records show that the veteran was 
seen in January 1992 with complaint of recurrent rectal 
bleeding of one year duration.  Physical examination revealed 
internal hemorrhoids.  The diagnostic assessment was internal 
hemorrhoids.

The veteran submitted written lay statements as well as 
testimony at a personal hearing held in August 1992 as to his 
continued problems with stomach pain and vomiting since his 
discharge from service in 1982.  The veteran also testified 
as to current diagnosis of hemorrhoids which he believed had 
been caused by his continuous digestive problems since 
service.

VA examination report dated June 1993, noted complaint of a 
continuos problem with vomiting at least once a week since 
service.  He had not vomited blood recently and noted no 
melena.  He also gave history of internal hemorrhoids with 
periodic bleeding.  The diagnostic assessment was internal 
hemorrhoids and periodic vomiting with history of GI 
bleeding.  The examiner further noted that the etiology of 
the vomiting was unclear.  An upper GI radiographic series 
was ordered.  

VA radiographic report dated July 1993, indicated that an 
upper GI series revealed a small hiatal hernia.

A July 1995 addendum added by the medical examiner to the 
above-referenced June 1993 VA examination report indicated:  
"UGI - hiatal hernia, no reflux or evidence of bleeding."

The Board remanded this issue for VA gastrointestinal 
examination in December 1994.  Review of the claims folder 
shows that the veteran was scheduled for examination on 
September 29, 1995 but canceled by telephone call.  On 
October 10, 1995, the veteran called and was rescheduled for 
examination for October 12, 1995.  He subsequently failed to 
report on that date.  

ANALYSIS

As the veteran has not presented medical or competent 
evidence which would justify a belief by a fair and impartial 
individual that it is plausible that any current 
gastrointestinal disability began in service or that there is 
a link between any current  gastrointestinal disability and 
his period of service, to include the documented episode of 
acute gastritis in service, this claim must be deemed not 
well grounded and therefore denied.  As noted above, the 
service medical records reveal no evidence of a chronic 
gastrointestinal disorder in service.  Also, there is no 
medical evidence that links his post-service diagnoses of 
hemorrhoids and hiatal hernia or his post-service complaints 
of recurrent vomiting to his prior period of service.  
Furthermore, there is no current medical evidence of 
gastritis.

The Board notes that laymen are not competent to offer 
opinions on medical causation and, moreover, the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In this 
case, the RO fulfilled its obligation under section 5103(a) 
in the Statement of the Case and Supplemental Statements of 
the Case in which the appellant was informed of the reasons 
of the denial of his claim.  There is no indication of record 
that there is evidence pertinent to this case that has not 
yet been obtained.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of his claim, it must be 
considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1998).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Boeck v. Brown, 5 
Vet. App. 14 (1993).


ORDER

Service connection for gastritis is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


